NUMBER 13-17-00501-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                          Appellant,

                                           v.

HERMINIO PASILLAS,                                                           Appellee.


               On appeal from the County Court at Law No. 3
                       of Cameron County, Texas.


                                      ORDER
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

      This cause is before the Court on an agreed motion to correct clerk’s and reporter’s

records. The reporter’s record was filed on September 25, 2017, and the clerk’s record

was filed on October 10, 2017.     The parties move for correction of the clerk’s and

reporter’s records on grounds that each is incomplete.

      The clerk’s record contains the administrative record.          Contained in the
administrative record is a Peace Officer’s Sworn Report, totaling 11 pages.           The

administrative record does not include page 6 of the officer’s report. The parties request

that page 6 (Exhibit A attached to the motion) be included in the clerk’s record as Clerk’s

Record page 45a.

       The transcription of the hearing consists of 14 pages. However, Volume 4 of the

reporter’s record includes only a 12-page version of the transcription.       The parties

request that pages 10 and 11 of the transcription (Exhibit B attached to the motion) be

included in the reporter’s record as Reporter’s Record Vol. 4 pages 11a-b.

       This case involves judicial review of an administrative proceeding. Texas Rule of

Appellate Procedure 36.3(a) provides that the parties may agree to correct an agency

record and the reporter need not recertify the agency record. See TEX. R. APP. P. 36.3(a).

       Accordingly, we GRANT the joint motion to correct clerk’s and reporter’s records.

Exhibit A is hereby included in the clerk’s record as Clerk’s Record page 45a and Exhibit

B is hereby included in the reporter’s record Vol. 4 as pages 11a-b.



                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of November, 2017.




                                            2